DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 28, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,719,397 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Vairavanathan et al. (U.S. Patent Application Publication No. 2017/0161148 A1) discloses: An apparatus comprising: 
a storage device (storage manager 501) configured to calculate at least one type of data regeneration code for data error correction 
(Paragraph [0017]: “In the event that a storage node 204 a-d determines that the checksums for a given data chunk do not match (i.e. the data chunk is corrupted), the respective storage node can request the storage manager 203 to recover the data chunk. Prior to recovering the data chunk, the storage manager determines if the essential number of other chunks for the encoded object are available. As can be appreciated, the essential number of chunks (k) required to re-generate the object depends upon the encoding scheme used to encode the object. For example, in FIG. 2 the (4, 2) encoding scheme was used to produce two chunks of systematic data (k=2) and two chunks of parity data. Thus, based on the encoding scheme used for the object (i.e. the data file M), the storage manager 203 determines that if any two data chunks for the object are available, regardless of whether the available data chunks are systematic data, parity data, or a mix, then the corrupted data chunk can be recovered. To that end, the storage manager 203 attempts to retrieve the essential number of data chunks from the remaining storage nodes and reconstructs the corrupted data chunk using the erasure codes, as can be appreciated. Once reconstructed, the data chunk is returned to the storage node, where it will be again be stored.”
Paragraph [0037]: “For example, the computer-executable program code can include computer-executable instructions for causing the CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.”
The Examiner finds the CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n as disclosed in Vairavanathan teaches the claimed “storage device configured to calculate at least one type of data regeneration code for data error correction”.); 
the storage device (storage manager 501) comprising: 
a memory (memory 514) configured to store data in chunks comprising data blocks (Paragraph [0037]: “The CPU 512 may be communicatively coupled to a memory 514 via a bus 516 for accessing program code and data stored in the memory 514.”); 
a processor (CPU 512) configured to compute . . . information based upon the data blocks
(Paragraph [0019]: “In addition to background checks of data chunks, the storage nodes may also perform integrity checks of the data chunks as they are requested by a client device 201 and/or by other workflows of the storage system. For example, as the client device 201 makes a request to the storage manager 203 for retrieval of the data file M previously stored, the storage manager 203 requests the systematic data that make up the data file M, chunks Ai and Az, stored in the storage nodes 204 a and 204 b, respectively.”
Paragraph [0020]: “Once notified, the storage manager 203 attempts to identify other data chunks (i.e. parity data chunks) from which the corrupted systematic data chunk can be reconstructed based on the erasure code. If the storage manager 203 can obtain the essential number of data chunks from the storage nodes 204 a-d, any corrupted data chunks can be reconstructed, such that the data file M is reconstituted and provided to the client 201.”
Paragraph [0037]: “CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.” 
The Examiner finds the CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n as disclosed in Vairavanathan teaches the claimed “processor configured to compute . . . information based upon the data blocks”.); and 
an interface (network interface 520) configured to: 
transmit .  . . to the host device 
(Paragraph [0039]: “A storage manager 501 can also include at least one network interface 520. The network interface 520 can include any device or group of devices suitable for establishing a wired or wireless data connection to one or more of the networks 510 or directly to a network interface 526 of a storage node 504 a . . . 504 n and/or a network interface 536 of a client device 506.”
Paragraph [0020]: “Once notified, the storage manager 203 attempts to identify other data chunks (i.e. parity data chunks) from which the corrupted systematic data chunk can be reconstructed based on the erasure code. If the storage manager 203 can obtain the essential number of data chunks from the storage nodes 204 a-d, any corrupted data chunks can be reconstructed, such that the data file M is reconstituted and provided to the client 201.”
The Examiner finds the network interface 520 establishing a wired or wireless data connection to network interface 536 of a client device 506 as disclose in Vairavanathan teaches the claimed “interface configured to: transmit .  . . to the host device”.).
	However, Vairavanathan does not disclose within the same embodiment: a processor configured to compute, based on a request associated with a device, information based upon the data blocks; and
an interface configured to:
transmit the information to the device, and
receive a command from the device that configures the processor to determine the information.
Vairavanathan teaches in a separate embodiment: a processor (CPU 512) configured to compute, based on a request associated with a device (client device 506), information (recovered corrupted data chunk) based upon the data blocks
(Paragraph [0019]: “In addition to background checks of data chunks, the storage nodes may also perform integrity checks of the data chunks as they are requested by a client device 201 and/or by other workflows of the storage system. For example, as the client device 201 makes a request to the storage manager 203 for retrieval of the data file M previously stored, the storage manager 203 requests the systematic data that make up the data file M, chunks Ai and Az, stored in the storage nodes 204 a and 204 b, respectively.”
Paragraph [0020]: “Once notified, the storage manager 203 attempts to identify other data chunks (i.e. parity data chunks) from which the corrupted systematic data chunk can be reconstructed based on the erasure code. If the storage manager 203 can obtain the essential number of data chunks from the storage nodes 204 a-d, any corrupted data chunks can be reconstructed, such that the data file M is reconstituted and provided to the client 201.”
Paragraph [0037]: “CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.” 
The Examiner notes Figure 2 of Vairavanathan similarly uses the same network of storage nodes, client device and storage manager as used in Figure 5. The Examiner further notes both networks of storage nodes similarly perform recovery operations of corrupted nodes. However, in a separate disclosure, the storage nodes of Figure 2 undergo integrity checks of the data chunks as they are requested by a client device 201 of Vairavanathan.
Similar to the integrity checks employed in Figure 2, the Examiner finds employing of the erasure codes by the CPU 512 of storage manager 501 to recover the corrupted data chunk as disclose in Vairavanathan in response to a request by client device 506 teaches the claimed “a processor configured to compute, based on a request associated with a device, information based upon the data blocks”.); and
an interface (network interface 520) configured to:
transmit the information (recovered corrupted data chunk) to the device, and
receive a command from the device that configures the processor to determine the information 
 (Paragraph [0019]: “In addition to background checks of data chunks, the storage nodes may also perform integrity checks of the data chunks as they are requested by a client device 201 and/or by other workflows of the storage system. For example, as the client device 201 makes a request to the storage manager 203 for retrieval of the data file M previously stored, the storage manager 203 requests the systematic data that make up the data file M, chunks Ai and Az, stored in the storage nodes 204 a and 204 b, respectively. Thereafter, storage nodes 204 a-b re-calculate the checksum of the respective data chunks and compare the re-calculated checksums to the corresponding stored checksums. For each requested data chunk whose re-calculated and stored checksums match (i.e. integrity verified), the requested data chunk may be provided to the storage manager 203. If all the systematic data chunks that are requested are verified, the storage manager 203 reconstitutes the data file M and provides it to the client 201. In the event a requested data chunk has been corrupted (i.e. its recalculated checksum does not match its stored checksum), the storage node that detects the corruption notifies the storage manager 203 of the failure. In different embodiments, in order to retrieve the data file M, the storage manager 203 may request all the data chunks, parity data chunks, systematic data chunks, or a mix of parity and systematic data chunks.”
Paragraph [0020]: “Once notified, the storage manager 203 attempts to identify other data chunks (i.e. parity data chunks) from which the corrupted systematic data chunk can be reconstructed based on the erasure code. If the storage manager 203 can obtain the essential number of data chunks from the storage nodes 204 a-d, any corrupted data chunks can be reconstructed, such that the data file M is reconstituted and provided to the client 201.”
Paragraph [0037]: “CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.” 
Paragraph [0039]: “A storage manager 501 can also include at least one network interface 520. The network interface 520 can include any device or group of devices suitable for establishing a wired or wireless data connection to one or more of the networks 510 or directly to a network interface 526 of a storage node 504 a . . . 504 n and/or a network interface 536 of a client device 506.”
Similar to the integrity checks employed in Figure 2, the Examiner finds the reconstructing of the corrupted data chunk by CPU 512 of storage manager 501 and its subsequent delivery to the client device 506 via the network interface 520, in response to the request by client device 506, as disclose in Vairavanathan teaches the claimed “interface configured to: transmit the information to the device, and receive a command from the device that configures the processor to determine the information.”). 
However, the Examiner finds Vairavanathan does not teach or suggest the claimed “processor configured to compute, based on a request associated with a device, information for error correction based upon the data blocks; and an interface configured to: transmit the information for error correction to the device, and receive a command from the device that configures the processor to determine the information for error correction.” Specifically, the Examiner interprets the claimed “information for error correction” as a data regeneration code, which is consistent with its description in Specification. See e.g., Spec. ¶ 57 (“The processor 222 may perform the desired regeneration technique 287 and compute the data regeneration code (DRC) 218 (R1)”). In accordance with the Examiner’s interpretation, a search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 8, Vairavanathan discloses: A system comprising:
a device (storage manager 501) configured to:
store data, as chunks of data, amongst a distributed storage system (various storage nodes 504 a . . . 504 n),
detect that a chunk of data is associated with an error, and
in response to the detection of the error, reconstruct, via a data regeneration technique, the chunk of data associated with the error based upon the chunks of the data
(Paragraph [0037]: “For example, the computer-executable program code can include computer-executable instructions for causing the CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.”
Paragraph [0040]: “By way of example, the CPU 522 of a storage node 504 a . . . 504 n may execute computer-executable instructions for storing, retrieving and processing data in memory 524, which includes the methods described herein for detecting corrupted or lost data chunks, as well as communicating with storage manager 501 to initiate recovery of those data chunks. As can be appreciated, the storage nodes 504 a . . . 504 n may include multiple tiers of internal and/or external memories that may be used as storage media for data including the data chunks.”
The Examiner finds the CPU 512 of Storage Manager 501 executing a storage operating system that manages the storage, retrieval and, at times, recovery of the data chunks, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n as disclosed in Vairavanathan teaches the claimed “device configured to: store data, as chunks of data, amongst a distributed storage system, detect that a chunk of data is associated with an error, and in response to the detection of the error, reconstruct, via a data regeneration technique, the chunk of data associated with the error based upon the chunks of the data”.); and
the distributed storage system (various storage nodes 504 a . . . 504 n) comprising:
storage devices configured to store a respective chunk of the data,
            wherein the storage devices include at least one storage device configured to internally calculate information for error correction based on upon at least one of the chunks of data (The Examiner finds the CPU 522 of a storage node 504 a . . . 504 n may execute computer-executable instructions for storing, retrieving and processing data in memory 524, which includes the methods described herein for detecting corrupted or lost data chunks, as well as communicating with storage manager 501 to initiate recovery of those data chunks as disclosed in Vairavanathan teaches the claimed “distributed storage system comprising: storage devices configured to store a respective chunk of the data, wherein the storage devices include at least one storage device configured to internally calculate information for error correction based on upon at least one of the chunks of data.”).
McMurchie et al. (U.S. Patent Application Publication No. 2019/0095296 A1) discloses: storage devices configured to store a respective chunk of the data, wherein the storage devices include at least one storage device configured to internally calculate information for error correction based on upon at least one of the chunks of data (Paragraph [0018]: “The RAID controller receives write requests that are directed to the RAID volume, generates error correction information for the data to be written, and writes a stripe to the storage devices by sending individual data chunks to individual storage devices. The RAID controller may also receive read requests that are directed to the RAID volume and retrieve the requested data from the storage devices. The RAID controller may also reconstruct data from a failed storage device by reading individual data chunks (including error correction information) from the same stripe as the piece of data that is to be reconstructed and applying a reconstruction algorithm to the read data chunks.”
The Examiner finds the RAID controller reconstructing data from a failed storage device by reading individual data chunks (including error correction information) from the same stripe as the piece of data that is to be reconstructed and applying a reconstruction algorithm to the read data chunks as disclosed in McMurchie teaches the claimed “distributed storage system comprising: storage devices configured to store a respective chunk of the data, wherein the storage devices include at least one storage device configured to internally calculate information for error correction based on upon at least one of the chunks of data.”).
However, the Examiner finds Vairavanathan and McMurchie do not teach or suggest the claimed “transmit the information for error correction to the device.” Specifically, the Examiner interprets the claimed “information for error correction” as a data regeneration code, which is consistent with its description in Specification. See e.g., Spec. ¶ 58 (“The RCA storage device 252 may then transmit (message 244B), via the interface 226, the data regeneration code 218 (R1) to the host device 210”). In accordance with the Examiner’s interpretation, a search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

Regarding independent claim 16, Vairavanathan discloses: A system comprising:
a device (storage manager 501) configured to:
store data, in chunks, amongst a storage system (various storage nodes 504 a . . . 504 n),
detect that a chunk is associated with an error, and
in response to the error, correct, via a data regeneration technique, the error based, at least in part, upon the chunks (Paragraph [0037]: “For example, the computer-executable program code can include computer-executable instructions for causing the CPU 512 to execute a storage operating system that manages the storage and retrieval of data, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n.”
Paragraph [0040]: “By way of example, the CPU 522 of a storage node 504 a . . . 504 n may execute computer-executable instructions for storing, retrieving and processing data in memory 524, which includes the methods described herein for detecting corrupted or lost data chunks, as well as communicating with storage manager 501 to initiate recovery of those data chunks. As can be appreciated, the storage nodes 504 a . . . 504 n may include multiple tiers of internal and/or external memories that may be used as storage media for data including the data chunks.”
The Examiner finds the CPU 512 of Storage Manager 501 executing a storage operating system that manages the storage, retrieval and, at times, recovery of the data chunks, in part by employing erasure codes associated with encoding, recovering, and decoding data chunks in the various storage nodes 504 a . . . 504 n as disclosed in Vairavanathan teaches the claimed “store data, in chunks, amongst a storage system, detect that a chunk is associated with an error, and in response to the error, correct, via a data regeneration technique, the error based, at least in part, upon the chunks”.); and
the storage system (various storage nodes 504 a . . . 504 n) comprising:
storage devices (various storage nodes 504 a . . . 504 n) configured to store a respective chunk of the data,
wherein the storage devices include at least one storage device configured to internally calculate at least one type of information for error correction, and wherein the at least one storage device comprises:
a memory (memory 524 of a storage node 504 a . . . 504 n) configured to store data in chunks that comprises data blocks,
a processor (CPU 522 of a storage node 504 a . . . 504 n) configured to compute, based upon a request associated with the device, information based upon a selected number of data blocks,
a code memory configured to store one or more sets of instructions configured to generate different information (Paragraph [0040]: “By way of example, the CPU 522 of a storage node 504 a . . . 504 n may execute computer-executable instructions for storing, retrieving and processing data in memory 524, which includes the methods described herein for detecting corrupted or lost data chunks, as well as communicating with storage manager 501 to initiate recovery of those data chunks.”), and
an interface configured to transmit the information to the device (The Examiner finds the CPU 522 of a storage node 504 a . . . 504 n executing computer-executable instructions for storing, retrieving and processing data in memory 524, which includes the methods described herein for detecting corrupted or lost data chunks, as well as communicating with storage manager 501 via network interface 520 to initiate recovery of those data chunks as disclosed in Vairavanathan teaches the claimed “storage devices configured to store a respective chunk of the data, wherein the storage devices include at least one storage device configured to internally calculate at least one type of information for error correction, and wherein the at least one storage device comprises: a memory configured to store data in chunks that comprises data blocks, a processor configured to compute, based upon a request associated with the device, information based upon a selected number of data blocks, a code memory configured to store one or more sets of instructions configured to generate different information, and an interface configured to transmit the information to the device.”).
However, the Examiner finds Vairavanathan does not teach or suggest the claimed “at least one storage device comprises: a memory configured to store data in chunks that comprise data blocks, a processor configured to compute, based upon a request associated with the device, information for error correction based upon a selected number of data blocks, a code memory configured to store one or more sets of instructions configured to generate different information, and an interface configured to transmit the information for error correction to the device.” Specifically, the Examiner interprets the claimed “information for error correction” as a data regeneration code, which is consistent with its description in Specification. See e.g., Spec. ¶ 57 (“The processor 222 may perform the desired regeneration technique 287 and compute the data regeneration code (DRC) 218 (R1)”). In accordance with the Examiner’s interpretation, a search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  

	Claims 2-7, 9-15 and 17-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112